Quinn, Chief Judge
(concurring in the result) :
Three previous convictions increase the punishment for any offense in the military service to a dishonorable discharge and confinement at hard labor for one year; two previous convictions authorize a bad-conduct discharge. See Manual for Courts-Martial, United States, 1969 (Revised Edition). I doubt, therefore, that any offense can, abstractly, be described as minor. I need not, however, consider the effect of these provisions on this particular offense in this particular case. In my opinion in United States v Armes, 19 USCMA 15, 41 CMR 15, I indicated that wearing the uniform in the commission of an act proscribed by the Uniform Code of Military Justice imparts military significance to the act for the purpose of subjecting the accused, as a member of the military, to court-martial jurisdiction. On that basis I join in the result reached in the principal opinion.